IN THE SUPREME COURT OF IOWA

                            No. 35 / 04-0808

                          Filed August 4, 2006


STATE OF IOWA,

      Appellee,

vs.

ADAM DONALD MUSSER,

      Appellant.


      Appeal from the Iowa District Court for Johnson County, L. Vern

Robinson (motion to dismiss), and Patrick R. Grady (trial), Judges.



      Defendant appeals his conviction of criminal transmission of human

immunodeficiency virus in violation of Iowa Code section 709C.1(1)(a)

(2001). AFFIRMED.



      Linda Del Gallo, State Appellate Defender, and Stephan J. Japuntich,

Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Cristen Douglass, Assistant

Attorney General,    J. Patrick White, County Attorney, and Victoria

Dominguez, Assistant County Attorney, for appellee.
                                           2

PER CURIAM.

       The defendant, Adam Musser, appeals his conviction of criminal

transmission of human immunodeficiency virus (HIV) in violation of Iowa

Code section 709C.1(1)(a) (2001). The issues raised on appeal in this case

duplicate those raised in two other appeals brought by this defendant from

two additional convictions for criminal transmission of HIV. 1 See State v.

Musser, ___ N.W.2d ___ (Iowa 2006) (affirming conviction in case no. 04-

0809); State v. Musser, ___ N.W.2d ___ (Iowa 2006) (affirming conviction in

case no. 04-0719). We found no merit in the claims made by the defendant

in those cases, and for the reasons set forth in our opinions, we find no

merit in the same issues raised by the defendant in this appeal. Therefore,

we affirm the defendant’s judgment of conviction and sentence.

       AFFIRMED.

       This opinion shall not be published.




       1Although  the defendant initially challenged the sufficiency of the evidence to
support his conviction, he abandoned that issue at oral argument. Therefore, we need not
discuss it.